IN THE SUPREME COURT OF THE STATE OF IDAHO
                                Docket No. 47800

STATE OF IDAHO,                                     )    Boise, June 2020 Term
                                                    )
      Plaintiff-Respondent,                         )    Opinion Filed: October 2, 2020
                                                    )
v.                                                  )    Melanie Gagnepain, Clerk
                                                    )
DARIUS WAYNE HAWS,                                  )    THE COURT’S PRIOR OPINION
                                                    )    DATED SEPTEMBER 9, 2020 IS
      Defendant-Appellant.                          )    HEREBY AMENDED.

       Appeal from the District Court of the Seventh Judicial District of the State of
       Idaho, Fremont County. Gregory M. Moeller, District Judge.

       The appeal from the sentences imposed is dismissed. The district court’s decision
       to relinquish jurisdiction over Haws is affirmed.

       Eric D. Frederickson, State Appellate Public Defender, Boise, for appellant
       Darius Wayne Haws. Kimberly Coster argued.

       Lawrence G. Wasden, Idaho Attorney General, Boise, for respondent State of
       Idaho. Kenneth Jorgensen argued.

                                    _____________________

STEGNER, Justice.
       Darius Haws appeals from the judgments of conviction entered against him upon his
guilty pleas to delivery of a controlled substance and battery on a police officer. Haws’ guilty
pleas were entered pursuant to plea agreements in which he waived his right to appeal his
convictions or sentences. The district court sentenced Haws to two years fixed, with four years
indeterminate, for the delivery charge; and one year fixed, with three years indeterminate, for the
battery charge. The sentences were ordered to run consecutively. Additionally, the district court
retained jurisdiction over Haws. However, after Haws performed poorly during the period of
retained jurisdiction, the district court relinquished jurisdiction over Haws and ordered that the
original sentences be served by Haws.
       Haws appealed, arguing that the district court abused its discretion in relinquishing
jurisdiction and that his sentences were excessive. In response, the State sought to have Haws’
appeal dismissed because Haws expressly waived his right to appeal his sentences in the plea

                                                1
agreements he signed. The Court of Appeals agreed, dismissing Haws’ challenge to his sentences
and affirming the district court’s decision to relinquish jurisdiction over Haws.
       Haws filed a petition for review with this Court, arguing that the Court of Appeals
incorrectly held that he had forfeited the right to address the validity of his plea agreements by
not raising an issue of validity of those waivers in his opening brief. Instead, Haws contends that
it was the State’s obligation to assert the applicability of the appellate waiver, and that he should
have had the opportunity to respond in his reply brief. Additionally, Haws contends that his
appellate waiver was not made knowingly, intelligently, and voluntarily because the district court
made a statement that conflicted with the written plea agreements by noting that Haws had the
right to appeal his sentences.
       For the reasons set out in this opinion, we dismiss Haws’ appeal from the sentences
imposed. Further, we affirm the district court’s decision to relinquish jurisdiction.
                          I.     FACTUAL AND PROCEDURAL BACKGROUND
       Fremont County law enforcement used confidential informants to make several purchases
of controlled substances from Haws and his brother between April and May of 2015. While a
number of sales were made, only three are relevant to this appeal. On April 21, 2015, Haws sold
twelve hydrocodone pills to a confidential informant. On May 11, 2015, Haws’ brother sold a
confidential informant morphine pills. That same day, Haws’ brother also sold marijuana to a
confidential informant. During these two latter sales, Haws acted as the lookout.
       Haws was arrested and charged by the State with three counts related to the sales of
controlled substances between April and May of 2015. The State charged Haws with delivery of
a controlled substance, related to the sale of the twelve hydrocodone pills on April 21, 2015. The
State also charged Haws with two counts of aiding and abetting the delivery of a controlled
substance for acting as the lookout during his brother’s sale of morphine pills and marijuana.
       While out on bond, Haws committed other crimes. On February 28, 2017, Haws went to
the residence of a female acquaintance. The woman called the police to report that Haws was
trespassing. The police responded to the woman’s call. As a law enforcement officer approached
Haws, the officer could “smell a strong odor of alcohol coming from [Haws’] breath.” When the
officer attempted to arrest Haws, Haws resisted, swinging his arm and hitting the officer. Based
on this altercation, the State charged Haws with battery on a police officer, resisting and
obstructing an officer, criminal trespass, and disturbing the peace.

                                                  2
         On April 26, 2017, Haws entered into two plea agreements, one on the controlled
substance charges, and the second on the battery and resisting charges. According to the plea
agreement related to the controlled substance charges, Haws agreed to plead guilty to delivery of
a controlled substance in exchange for the dismissal of the remaining aiding and abetting
charges. Additionally, the State agreed to recommend that Haws be incarcerated for two years
fixed with three years indeterminate. Further, the State would recommend that the district court
retain jurisdiction over Haws. Similarly, according to the plea agreement relating to the battery
charge, Haws agreed to plead guilty to battery on a police officer in exchange for the remaining
charges to be dropped. The State would recommend that Haws be sentenced to two years fixed
and three years indeterminate, to run consecutive with the sentence imposed in the controlled
substance case. Again, the State would recommend that the district court retain jurisdiction over
Haws.
         Both plea agreements contained language regarding a waiver of certain rights. Among
other rights, the plea agreements provided that Haws would waive his “right to appeal [his]
conviction and the sentence[s] imposed.” Further, both agreements contained language to the
effect that the agreements were entered into intelligently, knowingly, and voluntarily.
         Following a sentencing hearing, Haws was sentenced for both delivery of a controlled
substance and battery of a police officer. The district court sentenced Haws to two years fixed,
with four years indeterminate,1 for the delivery charge. As for the battery charge, the district
court sentenced Haws to one year fixed, with three years indeterminate. The district court
ordered the sentences to run consecutively.
         The district court retained jurisdiction over Haws. Additionally, the district court ordered
that Haws be placed on a “treatment rider” to address his alcohol abuse and history of criminal
behavior. Haws arrived at the facility at the end of July 2017. During the period of retained
jurisdiction, Haws had few corrective actions, although his overall performance was poor.
According to the addendum to the PSI, “Haws . . . struggled in groups to meet the basic standard
and continue[d] to have difficulty identifying appropriate new thinking, instead replacing it with
yet more risky thinking.” He was “passively resistant to doing the work, claiming he [could not]

1
  Without explanation, the district court sentenced outside the State’s recommendation by adding a year to the
indeterminate portion of Haws’ sentence. However, the district court was operating within its discretion in doing so,
given the specific terms of the plea agreement.


                                                         3
hear, [could not] see the board, [did] not understand the role-plays,” and failed to properly
participate in the role-playing assignments. “While Mr. Haws did for a short time increase his
participation, his increased performance was not on a consistent basis[.]” “Haws . . . struggled a
great deal with engagement in his own recovery and [did] not appear to be motivated to complete
even voluntary treatment options.”
        In late November 2017, the Department of Correction recommended that the district
court relinquish jurisdiction over Haws. The recommendation was the result of Haws failing to
obey a direct order to move to another bunk. Haws stated that “he would rather go to the hole
than move where he had people on both sides” of him. His conduct resulted in responders being
called to the facility.
        Following a Rider Review Hearing, the district court entered an order on April 2, 2018,
relinquishing jurisdiction over Haws based on the recommendation from the Department of
Correction. The effect of the district court relinquishing jurisdiction was imposition of the
original sentences.
        Haws timely appealed from his sentences in both cases, and from the order relinquishing
jurisdiction. The appeal was assigned to the Court of Appeals. On appeal, Haws argued that the
district court abused its discretion in imposing an excessive sentence and by relinquishing
jurisdiction. In response, the State argued that Haws’ appeal should be dismissed because he
waived his right to appeal his sentences when he entered into the plea agreements. The Court of
Appeals agreed, and dismissed Haws’ appeal from his sentences. State v. Haws, No. 46225, 2019
WL 8017375, at *1 (Idaho Ct. App. Oct. 25, 2019). Notwithstanding the dismissal of Haws’
appeal, the Court of Appeals addressed the arguments regarding the order relinquishing
jurisdiction, concluding that the district court did not abuse its discretion in relinquishing
jurisdiction. Id.
        Haws filed a petition for review, arguing that the Court of Appeals incorrectly held that
he had forfeited the right to address the validity of his plea agreements by not raising an issue of
validity of those waivers in his opening brief. Instead, Haws contends that it was the State’s
obligation to assert the applicability of the appellate waiver, and Haws should then have had the
opportunity to respond in his reply brief. Additionally, Haws contends that his appellate waiver
was not made knowingly, intelligently, and voluntarily because the district court made a



                                                 4
  statement that conflicted with the written plea agreements by noting that Haws still had the right
  to appeal his sentences.
          This Court granted the petition for review.
                                            II. STANDARD OF REVIEW
      “When considering a case on review from the Court of Appeals, we do ‘not merely review
  the correctness of the decision of the Court of Appeals.’” State v. Glodowski, 166 Idaho 771,
  774, 463 P.3d 405, 408 (2020) (quoting State v. Young, 138 Idaho 370, 372, 64 P.3d 296, 298
  (2002)). Rather, “this Court acts as though it is hearing the matter on direct appeal from the
  decision of the trial court; however, this Court does give serious consideration to the decision of
  the Court of Appeals.” Id. (quotation omitted).
                                                   III. ANALYSIS
A.    Haws was not obligated to raise the validity of the waiver of his right to appeal in his
      opening brief in order for the validity of the agreement to be reviewed by this Court.
          In his opening brief, Haws does not challenge the validity of the waiver of his appellate
  rights. Instead, Haws addressed the validity of his appellate waiver in his reply brief after the
  State asserted that his appeal should be dismissed based on that appellate waiver. The Court of
  Appeals declined to address Haws’ argument regarding the validity of the appellate waiver
  because Haws failed to raise the issue in his opening brief. Haws, 2019 WL 8017375, at *1. As a
  result, the Court of Appeals dismissed Haws’ appeal from his sentences. Id.
          In his petition for review, Haws argues that “[b]ecause it is the State’s obligation to assert
  and prove the enforceability of the waiver, and because the State would forfeit its waiver
  argument by failing to raise it, there is no reason to require a defendant to address the waiver
  issue, anticipatorily, in his opening brief.” The State did not respond to the petition for review.2
          “Plea agreements are essentially bilateral contracts between the prosecutor and the
  defendant.” McKinney v. State, 162 Idaho 286, 296, 396 P.3d 1168, 1178 (2017) (quoting State
  v. Guess, 154 Idaho 521, 524, 300 P.3d 53, 56 (2013)). Therefore, this Court reviews plea
  agreements using general contract principles. State v. Cope, 142 Idaho 492, 495, 129 P.3d 1241,
  1244 (2006) (citation omitted). “The interpretation of a contract’s meaning and legal effect are


  2
    Idaho Appellate Rules do not allow for a response to a petition for review unless this Court requests a party to
  respond before it grants or denies the petition. I.A.R. 118(c)(1). The Court did not request the State to respond to
  Haws’ petition for review and consequently no response to the petition was filed.


                                                           5
questions of law to be decided by the Court if the terms of the contract are clear and
unambiguous.” Dunlap v. State, 141 Idaho 50, 63, 106 P.3d 376, 389 (2004) (quotation omitted).
       Generally, “a party may waive a provision in a contract made exclusive for [the party’s]
benefit.” Ulery v. Routh, 107 Idaho 797, 799, 693 P.2d 443, 445 (1984) (alteration in original)
(quoting Schmidt v. Village of Kimberly, 74 Idaho 48, 59–60, 256 P.2d 515, 521 (1953)); see also
13 Williston on Contracts § 39:36 (4th ed.) (“The general view is that a party to a written
contract can waive a provision of that contract by conduct . . . .”). This rule would equally apply
to plea agreements because this Court reviews plea agreements using general contract principles.
See Cope, 142 Idaho at 495, 129 P.3d at 1244. Likewise, the United States Supreme Court has
held that the prosecution may forfeit an appellate waiver by failing to raise the applicability of
the waiver. See Garza v. Idaho, 139 S. Ct. 738, 744–45 (2019) (citation omitted) (“[E]ven a
waived appellate claim can still go forward if the prosecution forfeits or waives the waiver.”);
see also United States v. Story, 439 F.3d 226, 231 (5th Cir. 2006) (“In the absence of the
government’s objection to [the defendant’s] appeal based on his appeal waiver, the waiver is not
binding because the government has waived the issue.”).
       This Court has also recognized that defendants should be afforded the opportunity to
respond to the State’s assertion of the applicability of an appellate waiver. See McKinney, 162
Idaho at 296, 396 P.3d at 1178. In McKinney, this Court stated,
       [i]f a defendant files an appeal and has waived the right to appeal the only issue(s)
       that the defendant seeks to raise on appeal, and that fact is brought to our attention
       before oral argument, we will issue an order conditionally dismissing the appeal
       in order to give the defendant an opportunity to show good cause why the appeal
       should not be dismissed. If the defendant cannot do so, we will dismiss the
       appeal. . . .
               If the defendant has challenged the validity of the waiver of the right to
       appeal, we will address that issue and, if it is decided against the defendant, we
       will dismiss the appeal without addressing the other issue(s).
Id.
       When presented with the same question, federal circuit courts have held similarly. See,
e.g., United States v. Hahn, 359 F.3d 1315, 1328 (10th Cir. 2004) (creating a procedure in which
the State must assert the applicability of an appellate waiver, then allowing the defendant the
opportunity to respond); United States v. Goodson, 544 F.3d 529, 534 (3d Cir. 2008) (“[I]t is



                                                 6
incumbent upon the government to invoke the [appellate] waiver’s applicability in the first
instance” because the government is the party who bargained for and benefits from the waiver).
       In this case, Haws was not obligated to raise the issue regarding the validity of his
appellate waiver in his opening brief. As the State is the sole beneficiary of an appellate waiver,
it is the State’s obligation to invoke the applicability of that waiver. See Ulery, 107 Idaho at 799,
693 P.2d at 445. Further, a defendant should have the opportunity to respond once the waiver is
invoked because there are many situations in which an appellate waiver might not be applicable
to an immediate appeal or the waiver might be invalid. See Garza, 139 S. Ct. at 744. Finally, this
Court has recognized that a defendant should have the opportunity to respond to the State’s
invocation of an appellate waiver, whether it is through a brief following a conditional dismissal
of the appeal or in the reply brief. See McKinney, 162 Idaho at 296, 396 P.3d at 1178. In other
words, while an appeal may be subject to dismissal based on an appellate waiver, the State is the
party who must invoke the application of the waiver, and the defendant must be afforded an
opportunity to respond. See id.
       We want to emphasize that the better and preferred practice would be for the State to file
a motion to dismiss the appeal rather than invoke the appellate waiver in its response brief. It was
noted during oral argument that the State was not aware of the appellate waiver until after the
briefing had been scheduled. However, the State could have filed a motion to dismiss the appeal
and sought to stay the briefing. This would be the preferred procedure.
       We conclude Haws should be afforded the opportunity to respond to the State’s appellate
waiver arguments in his reply brief; as a result, given the procedural posture of this case, the
issue has not been forfeited by Haws because he did not address this issue in his initial brief.
Accordingly, this Court will address whether Haws made a knowing, intelligent, and voluntary
waiver of his appellate rights.
B.     Haws made a knowing, intelligent, and voluntary waiver of his appellate rights.
       Accordingly, his appeal will be dismissed.
       In his reply brief, Haws argued that the waiver of his appellate rights were not mentioned
at the plea hearing, notwithstanding the exhaustive discussion concerning all of the rights Haws
would be waiving.
       During the plea hearing, the district court inquired into Haws’ understanding of the plea
agreements. This inquiry included questions regarding whether Haws understood that he would

                                                 7
be waiving certain rights. Relevant to this appeal, the district court and Haws engaged in the
following discussion:
         THE COURT: Do you understand that if you plead guilty, you’re giving up any
         and all other rights that you may have as a defendant in a criminal case, including
         those that I may not have mentioned here in court today?
         [HAWS]: Yes.
         THE COURT: Do you understand that if you plead guilty, you’re giving up all
         your defenses to this case and basically only reserving your right to appeal the
         sentences that will come down later?
         [HAWS]: Yes.
         Although the Court of Appeals did not explicitly address this argument, it stated, “during
the plea colloquy, Haws affirmed that he understood the terms of the plea agreement before he
entered guilty pleas.” Haws, 2019 WL 8017375 at *1 (citations omitted). In reaching this
conclusion, the Court of Appeals cited State v. Cope, 142 Idaho at 495–99, 129 P.3d at 1245–49,
in which this Court rejected a defendant’s argument that a district court’s oral pronouncement
invalidated an appellate waiver. Accordingly, it appears the Court of Appeals concluded that the
district court’s apparent misstatement that Haws had reserved his right to appeal the sentences
did not invalidate Haws’ written waiver of his right to appeal. See Haws, 2019 WL 8017375 at
*1.
         In his petition for review, Haws argued that his appellate waiver should not be enforced
because the record demonstrated that his waiver had not been made knowingly, intelligently, and
voluntarily because the district court stated in court that Haws had the right to appeal his
sentence.3 Further, Haws argues that the Court of Appeals’ reliance on Cope was misplaced.
Instead, Haws argues that Cope stands for the proposition that a district court’s statements made
at sentencing could not retrospectively alter the defendant’s understanding at the time he entered
his guilty plea. In contrast, Haws contends that this case involves statements made during the
plea colloquy, prior to the entry of his guilty pleas but after the plea agreements had been signed.
         Generally, this Court will uphold a waiver of a defendant’s appellate rights if the record
shows the waiver was made knowingly, intelligently, and voluntarily. Cope, 142 Idaho 496, 129


3
  The Court notes that Haws does not challenge the voluntariness of his plea, but instead disputes the applicability of
the agreement itself, specifically whether it barred his right to pursue an appeal based on his colloquy with the trial
judge.


                                                          8
P.3d 1245; see also State v. Lee, 165 Idaho 254, 259, 443 P.3d 268, 273 (Ct. App. 2019). The
question in this case is whether the misstatement by the district court that Haws had reserved his
right to appeal his sentence, in direct conflict with the written plea waiver, demonstrated that
Haws did not understand he was waiving his appellate rights. We conclude that it does not.
       This Court addressed a similar question in Cope, 142 Idaho at 497, 129 P.3d at 1246. In
Cope, this Court considered whether “the district court’s oral reference to [a defendant’s] right to
appeal made at the sentencing hearing” nullified Cope’s appellate waiver made in a plea
agreement. Id. While the Court ultimately decided the case on the basis that the statements made
by the district court did not conflict with the written plea agreement, the Court reviewed the legal
landscape of statements made by district courts that conflict with written plea agreements.
       The Ninth Circuit addressed this question, and stands alone in its conclusion that a
statement by a district court may nullify an appellate waiver. In United States v. Buchanan, 59
F.3d 914, 917–18 (9th Cir. 1995), the defendant orally moved to withdraw his guilty plea at the
sentencing hearing. Id. at 916. During the argument, the district court stated that Buchanan
“could appeal the sentencing findings.” Id. at 916. Instead of Buchanan withdrawing his guilty
plea, the parties filed a modification to the plea agreement. Id. The modified plea agreement
stipulated that Buchanan waived his right to appeal his sentence, as long as his sentence was
within the applicable sentencing guidelines. Id. Despite that waiver clause, the district court,
during sentencing, again informed Buchanan that he could appeal his sentence. Id. at 917.
Regarding Buchanan’s right to appeal, the Ninth Circuit held:
       [H]ere, the oral pronouncement must control. The district court twice stated that
       Buchanan had a right to appeal his sentence. Indeed, Buchanan’s answer of “Yes,
       sir” to the district court’s question of whether he understood that he had a right to
       appeal indicates Buchanan’s expectation that he could appeal his sentence and
       evinces a misunderstanding of the substance of his plea agreement. We note also
       that the government did not object to the district court’s erroneous statements.
       Thus, Buchanan could have no reason but to believe that the court’s advice on the
       right to appeal was correct.
Id. at 917–18.
       Following Buchanan, the Ninth Circuit clarified and narrowed its position regarding oral
pronouncements by district courts in United States v. Lopez-Armenta, 400 F.3d 1173 (9th Cir.
2005). In Lopez-Armenta, the defendant pleaded guilty and waived his right to appeal. Id. at
1174. Later at the sentencing hearing, the district court informed Lopez that he had the right to

                                                 9
appeal. Id. at 1175. On appeal, Lopez cited to Buchanan, arguing that the court’s statement
informing him that he had a right to appeal trumped his appellate waiver. The Ninth Circuit did
not accept Lopez’s argument, and explained how Buchanan is to be applied:
       Buchanan addresses the situation in which confusion regarding appellate rights
       arises contemporaneously with the waiver, while [United States v. Floyd, 108
F.3d 202 (9th Cir. 1997), overruled on other grounds by United States v. Jacobo
       Castillo, 496 F.3d 947, 949 (9th Cir. 2007)] applies where the defendant attempts
       to have later confusion “relate back” to his waiver. Accordingly, we hold that
       Lopez knowingly and voluntarily waived his right to appeal the suppression
       ruling, and his waiver was not affected by the district court’s ambiguous
       statement three months later at the sentencing hearing.
Lopez-Armenta, 400 F.3d at 1177 (italics added).
       However, as this Court noted in Cope, almost every federal circuit court has criticized the
holding in Buchanan. See, e.g., United States v. Fisher, 232 F.3d 301, 303–04 (2d Cir. 2000);
United States v. Atterberry, 144 F.3d 1299, 1301 (10th Cir. 1998); United States v. Michelsen,
141 F.3d 867, 872–73 (8th Cir. 1998); United States v. Ogden, 102 F.3d 887, 888–89 (7th Cir.
1996); United States v. Melancon, 972 F.2d 566, 568 (5th Cir. 1992); see also United States v.
Arrellano, 213 F.3d 427, 431 (8th Cir. 2000) (quotation omitted) (“Any statement by the court at
the sentencing hearing could not have affected [the defendant’s] decision, made nearly three
months earlier, to plead guilty and waive his appellate rights.”).
       For example, the Sixth Circuit noted in Fleming:
       [W]e expressly decline to adopt the Ninth Circuit’s rule [Buchanan], and add our
       voice to the chorus of criticism of that decision. . . .
               No other circuit has adopted the rule of Buchanan, but several have
       spoken on the issue. The Eighth Circuit declined to follow Buchanan on the basis
       that “[a]ny statement by the court at sentencing could not have affected [the
       defendant’s] decision ... to plead guilty and waive his appellate rights.” United
       States v. Michelsen, 141 F.3d 867, 872 (8th Cir.1998), see also, United States v.
       Arrellano, 213 F.3d 427 (8th Cir.2000). . . .
              . . . It is sufficient to say that any pronouncement from the bench that
       seeks unilaterally to amend a plea agreement exceeds the court’s authority under
       the Criminal Rules and is without effect.
Fleming, 239 F.3d 761, 765 (6th Cir. 2001). In other words, it appears that the concern of those
circuits that have rejected the Ninth Circuit’s approach is that the statement made by the district
court cannot retrospectively negate the defendant’s knowing, intelligent, and voluntary waiver



                                                 10
because it did not influence the defendant’s decision to plead guilty and waive his appellate
rights.
          We agree with the majority of federal courts that a misstatement by the district court
cannot, by itself, invalidate a plea agreement which is made knowingly, intelligently, and
voluntarily. Instead, we hold that any misstatement by the district court should merely be a fact
to consider when determining whether the defendant made a knowing, intelligent, and voluntary
waiver of his appellate rights.
          Here, we hold that the defendant made a knowing, intelligent, and voluntary waiver of his
appellate rights. Both plea agreements contained language that the plea agreements were entered
into knowingly, intelligently, and voluntarily. Further, during the plea colloquy, the district court
asked about Haws’ understanding of the agreements multiple times. For example, the district
court had the following exchange with Haws:
          THE COURT: Now, Mr. Haws, I’ve looked at both plea agreements carefully;
          and they both bear your signature. Is that not true?
          [HAWS]: Yes.
          THE COURT: And by signing the agreement, can I conclude that that means that
          you’ve read through the agreement?
          [HAWS]: I have, Your Honor.
          THE COURT: By signing the agreement, can I conclude that that means that you
          understood what you read?
          [HAWS]: Yes.
          THE COURT: And by signing the agreement, can I conclude that that means you
          agree to all the terms contained therein?
          [HAWS]: Yes, Your Honor.
Based on the conversations during the plea colloquy and the language in the plea agreements, the
district court found that Haws “understood and consented to the terms of the plea agreements.”
Therefore, there is no doubt that Haws made a voluntary, knowing, and intelligent waiver of his
appellate rights. Here, the district court’s misstatement did not affect Haws’ decision to plead
guilty or to waive his appellate rights. Accordingly, the district court’s conflicting statement did
not invalidate Haws’ knowing, intelligent, and voluntary waiver of his appellate rights.
C.        The district court did not abuse its discretion in relinquishing jurisdiction.
          As a preliminary matter, this Court reaches this issue because the district court’s decision
to relinquish jurisdiction over Haws is outside the scope of Haws’ appellate waiver. In his plea
                                                  11
agreements, Haws waived his right to appeal his convictions and the sentences imposed.
However, the decision to relinquish jurisdiction is outside the applicability of the appellate
waiver. Accordingly, we will address the issue on its merits.
       Following the district court’s pronouncement of Haws’ sentence, the district court
retained jurisdiction over him. The district court placed Haws on a “treatment rider” to address
his history of alcohol abuse and criminal behavior. Haws performed poorly during the period of
retained jurisdiction. According to the addendum to the PSI, “Haws . . . struggled in groups to
meet the basic standard and continue[d] to have difficulty identifying appropriate new thinking,
instead replacing it with yet more risky thinking.” He was “passively resistant to doing the work,
claiming he [could not] hear, [could not] see the board, [did] not understand the role-plays,” and
failed to properly participate in the role-playing assignments. “While Mr. Haws did for a short
time increase his participation, his increased performance was not on a consistent basis[.]”
Eventually, the Department of Correction recommended that the district court relinquish
jurisdiction over Haws after a dispute in which Haws refused to switch bunks. The district court
entered an order relinquishing jurisdiction over Haws based on the recommendation from the
Department of Correction.
       On appeal, Haws argues that the district court abused its discretion in relinquishing
jurisdiction. Haws contends that his mental and physical challenges were improperly interpreted
as “resistance.” Further, Haws argues that his mental struggles were not taken into consideration
regarding the bunk dispute, asserting that Haws’ mental state was challenged by being crowded.
The State responds, arguing that Haws did not perform well during the period of retained
jurisdiction. Further, the State contends that the district court articulated and applied the correct
legal standard applicable to the decision to relinquish jurisdiction.
       “The decision to relinquish jurisdiction . . . is committed to the district judge’s
discretion.” State v. Le Veque, 164 Idaho 110, 113, 426 P.3d 461, 464 (2018) (quoting State v.
Coassolo, 136 Idaho 138, 143, 30 P.3d 293, 298 (2001)); see also I.C. § 19-2601. When
reviewing a district court’s decision for an abuse of discretion, this Court analyzes “whether the
trial court: (1) correctly perceived the issue as one of discretion; (2) acted within the outer
boundaries of its discretion; (3) acted consistently with the legal standards applicable to the
specific choices available to it; and (4) reached its decision by the exercise of reason.” State v.
Bodenbach, 165 Idaho 577, 591, 448 P.3d 1005, 1019 (2019) (quoting Lunneborg v. My Fun

                                                 12
Life, 163 Idaho 856, 863, 421 P.3d 187, 194 (2018)). Finally, a district court’s decision to
relinquish jurisdiction will not be deemed an abuse of discretion if the district court has
“sufficient information to determine that a suspended sentence and probation would be
inappropriate under [I.C. § 19–2521].” State v. Brunet, 155 Idaho 724, 729, 316 P.3d 640, 645
(2013) (alteration in original) (quoting State v. Statton, 136 Idaho 135, 137, 30 P.3d 290, 292
(2001)).
       The district court did not abuse its discretion in relinquishing jurisdiction over Haws. The
district court reviewed the applicable standards, including the factors under Idaho Code section
19-2521. The district court ultimately concluded that “there [was] an undue risk that during any
period of suspended sentence or probation that the defendant [would] commit another crime.”
While the district court recognized that mitigating factors existed in the case, the district court
concluded that it could not “find that [the mitigating factors] are present to the degree that it
would cause the [c]ourt to feel differently” about imposing a prison sentence.
       Further, the district court had sufficient information to believe that there was an undue
risk that Haws would commit another crime if he were granted probation. For example, the
district court noted that Haws had fourteen misdemeanors, three prior felonies, and
approximately eight probation violations. Further, when presented an opportunity for treatment,
Haws failed to adequately participate in his treatment or demonstrate that he had changed the
behavior that had previously led him to frequently commit crime.
       Haws is asking this Court to reweigh evidence regarding Haws’ mental illnesses and how
that evidence impacted his performance during the period of retained jurisdiction. This Court
will not overturn a district court’s factual findings regarding aggravating and mitigating factors
unless those decisions are clearly erroneous. See Bodenbach, 165 Idaho at 592, 448 P.3d at 1020.
Here, the district court adequately considered these concerns and exercised reason in deciding to
relinquish jurisdiction. Accordingly, the district court did not err in relinquishing jurisdiction,
and we affirm its decision to do so.
                                         IV. CONCLUSION
       For the foregoing reasons, Haws’ appeal from the sentences imposed is dismissed.
Further, the district court’s decision to relinquish jurisdiction over Haws is affirmed.
       Chief Justice BURDICK, Justices BRODY, BEVAN and TROUT, J. Pro Tem,
CONCUR.

                                                 13
14